Citation Nr: 1107109	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that awarded service connection 
and assigned a noncompensable rating for a left leg disability, 
effective November 23, 2004.  The Veteran testified before the 
Board in February 2009.  The Board remanded this claim for 
additional development in June 2009 and September 2010.  


FINDING OF FACT

The Veteran's left leg disability has been manifested by full 
range of motion of the ankle, full extension of the knee, and 
flexion of the knee limited at most to 110 degrees.  There is no 
x-ray evidence of arthritis, nor is there any evidence of 
instability, subluxation, ankylosis, malunion of the tibia and 
fibula, nonunion of the tibia and fibula, or malunion of the os 
calcis or astragalus.    


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left leg 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5010, 5257, 5260, 5261, 5262, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2010).  For VA purposes, normal 
extension and flexion of the knee is from 0 to 140 degrees.  
Normal plantar flexion of the ankle is from 0 to 45 degrees, and 
normal dorsiflexion of the ankle is from 0 to 20 degrees.  
38 C.F.R. § 4.71a, Plate II (2010).  

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knee and ankle are considered major joints.  38 C.F.R. § 4.45 
(2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used 
to rate traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating.  
The above ratings are cannot be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
Note 1 (2010).  In this case, there is no x-ray evidence of 
arthritis in the Veteran's left knee or ankle.  Therefore, the 
criteria listed under Diagnostic Codes 5003 and 5010 cannot serve 
as a basis for an initial compensable rating for the left leg 
disability.  The Board will therefore discuss the applicability 
of the other regulatory criteria.

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and rating 
a knee disability under both of these codes does not amount to 
pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, a separate rating must be based on 
additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with disability.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left leg disability is rated under Diagnostic Code 
5299-5262.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be assigned as follows:  the first 
two digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved, in 
this case, the musculoskeletal system, and the last two digits 
will be 99 for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2010).  The RO has determined that the diagnostic code most 
analogous to the Veteran's left leg disability is Diagnostic Code 
5262, which contemplates impairment of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  Diagnostic Code 
5260, which contemplates limitation of flexion of the leg, and 
Diagnostic Code 5261, which contemplates limitation of extension 
of the leg, are also applicable in this claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261 (2010).  Diagnostic Code 
5257, which contemplates recurrent subluxation or lateral 
instability, and Diagnostic Code 5271, which contemplates limited 
motion of the ankle, are also applicable in this claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5271 (2010).

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5258 (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5263 (genu recurvatum), 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy) are not applicable because the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, no treatment record, or any report of 
VA examination shows any objective finding of genu recurvatum, 
ankylosis of the left knee, or symptomatic removal or dislocation 
of the semilunar cartilage.  Similarly, ankylosis of the ankle, 
malunion of the os calcis or astralgus, and astralgalectomy have 
not been demonstrated.      

As an initial matter, the Board remanded this case in September 
2010 for an examination in order to obtain range of motion 
studies of the left knee and ankle in degrees.  The Board notes 
that a VA examination was scheduled for the Veteran in November 
2010, but that the Veteran failed to report for that examination.  
As a result, the Board must come to a determination solely on the 
basis of information included in the record.  38 C.F.R. § 3.655 
(2010).  The Board reminds the Veteran that the duty to assist is 
not a one-way street.  If a Veteran wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

On VA examination in June 2005, the Veteran reported that her 
left leg was currently doing well without any residual pain.  She 
denied any acute flare-ups of her left knee that were 
incapacitating in the past 12 months as well as any episodes of 
dislocation or recurrent subluxation.  Examination revealed no 
evidence of heat, redness, swelling, tenderness involving the 
left leg, or ankylosis.  The lower left leg was also not painful 
with motion.  The neutral position of the left ankle was with the 
foot at 90 degrees to the ankle.  An x-ray of the left leg tibia 
and fibula indicated minimal posterior bowing of the proximal 
shaft of the fibula that may represent a greenstick fracture.  
The examiner diagnosed the Veteran with stress fractures of the 
left leg that were healed without residuals.  

At a June 2006 VA examination, the Veteran reported her pain 
level in the left lower extremity as 3/10 and stated that left 
leg pain was not present at rest.  She maintained that she 
experienced flare-ups of pain when running or in prolonged 
weightbearing, such as in standing and ambulation over half an 
hour.  The examiner found no constitutional symptoms of bone 
disease and no evidence of any fracture abnormalities.  There was 
no evidence of deformity, angulation, false motion, shortening, 
intra-articular involvement, malunion, nonunion, loose motion, 
false joint, tenderness, drainage, edema, painful motion, 
weakness, redness, heat, ankylosis, or leg length discrepancy.

On VA examination in December 2006, the Veteran complained of 
pain over the left leg that involved her whole leg.  She denied 
any stiffness, weakness, heat, redness, instability, or giving 
way.  She reported occasional swelling.  She stated that she had 
flare-ups of left leg pain when she walked too much or leaned on 
her left leg.  She maintained that the flare-ups occurred once 
every 2 weeks with an intensity of 8/10 and lasted three to four 
hours.  The Veteran reported that her left leg pain prevented her 
from jogging but that she had not had to take any sick leave from 
work.  Examination revealed slight bowing to the lateral aspect 
of the left leg.  There was no evidence of deformity, angulation, 
false motion, shortening, intra-articular involvement, malunion, 
nonunion, loose motion, false joint, edema, painful motion, 
redness, heat, weakness, or ankylosis.  The Veteran did have mild 
tenderness over the middle third of her left fibula.  Her gait 
was normal, and she showed no constitutional signs of bone 
disease.  

At a July 2008 VA examination, the Veteran reported pain on the 
lateral side of her left leg and stated that she used a cane to 
assist in walking.  Examination revealed no evidence of leg 
shortening, bone abnormalities, abnormal weightbearing, active 
infection, functional limitation on standing or walking, genu 
recurvatum, constitutional signs of bone disease, malunion of the 
os calcis or astragalus, involucrum, sequestrum, or draining 
sinus.  The examiner noted that when the Veteran filed her 
initial claim for a left leg stress fracture in 2002, the x-rays 
showed no fracture, but that three years later in 2005 when the 
Veteran was out of service and had taken a fall, the x-rays 
revealed minimal bowing of the posterior fibula with a new or old 
greenstick fracture.  The examiner further stated that May 2008 
x-rays indicated the bowing of the fibular shaft.  The examiner 
concluded that the 2002 stress fracture of the left leg was not 
related to the 2005 condition of the left leg.  

On VA examination in August 2009, the Veteran complained of 
inflammation and pain in the left lower calf and swelling, 
redness, and tenderness.  Examination revealed no evidence of leg 
shortening, bone or joint abnormalities, abnormal weightbearing, 
active infection, genu recurvatum, constitutional signs of bone 
disease, malunion of the os calcis or astragalus, involucrum, 
sequestrum, or draining sinus.  The Veteran reported that she was 
only able to stand for 15 to 30 minutes and walk more than one 
quarter of a mile but less than one mile.  She had a normal gait.  
The Veteran maintained that she had been employed as a trainer in 
phone personnel for less than a year but had been fired a week 
prior to the examination due to too many days off.  The examiner 
found that the Veteran's left leg stress fracture from the past 
would not hinder her from gainful employment.

Post-service VA medical records dated from May 2008 to November 
2010 show that the Veteran received intermittent treatment for 
left knee pain; chronic left leg pain, status post stress 
fracture; and left knee arthralgia.  The records show that the 
Veteran wore a left knee brace.  

In a June 2008 VA medical report, the Veteran complained of 
constant left knee pain that increased with walking and was a 
7/10 in severity.  She reported pain with all activity and the 
inability to bear full weight on her left lower extremity when 
walking.  She had complete range of motion in her left knee with 
graded resistance and painful movement.  She ambulated slowly 
with a slightly antalgic gait.  There was no evidence of crepitus 
or laxity, but the Veteran had pain with patellar movement and 
tenderness along the tibial crest.  She had fair to good, but 
painful, knee and ankle strength.  

The Veteran reported in a February 2009 VA treatment session that 
the pain level in her left knee varied from 5/10 to 8/10 and that 
it was aggravated by running and squatting.  Examination revealed 
that the Veteran walked to the clinic independently with a normal 
gait pattern and no cane.  She stated that she used the cane only 
as the occasion required.  The left knee had no signs of 
swelling, but tenderness was noted on palpation along the medial 
joint line.  Range of motion testing of the left knee indicated 
110 degrees flexion and 0 degrees extension.  Drawer's sign, 
McMurray's sign, and straight leg raise were negative 
bilaterally.  The range of motion in the Veteran's hips, ankles, 
and feet were within normal limits.  Motor strength was normal in 
the left lower extremity.  An x-ray of the left knee revealed no 
acute findings.  

In an April 2009 VA medical report, the Veteran complained that 
her left knee pain was at a 7/10.  She reported that she felt as 
if her left knee gave out, but she denied any falls.  She stated 
that she had weakness in the left lower extremity.  Examination 
revealed no swelling in the left knee.  Range of motion testing 
of the left knee indicated 110 degrees flexion and 0 degrees 
extension.  Drawer's sign, McMurray's sign, and straight leg 
raise were negative bilaterally.  The range of motion in the 
Veteran's hips, ankles, and feet were within normal limits.  
Motor strength was normal in the left lower extremity.  

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  On the 
above examinations, the Veteran's left knee had flexion limited 
at most to 110 degrees, as demonstrated at the February 2009 and 
April 2009 VA treatment sessions.  The flexion of the Veteran's 
left knee would have to be limited to 45 degrees in order to 
warrant an increased rating of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2010).  Diagnostic Code 5260 therefore 
cannot serve as a basis for an increased rating in this case.  
Similarly, an increased rating is not warranted under Diagnostic 
Code 5261.  The Veteran had full extension on the above 
examinations, and the Veteran's left knee extension would have to 
be limited to 10 degrees in order to warrant an increased rating 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  
Therefore, Diagnostic Code 5261 cannot serve as a basis for an 
increased rating for the Veteran's left leg disability.  

The Board has determined that the Veteran is not entitled to 
compensable ratings  under Diagnostic Codes 5260 and 5261.  
Because she did not meet the criteria for compensable ratings 
under those diagnostic codes, no separate ratings are warranted.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In 
the present case, there is no basis for compensable ratings under 
Diagnostic Codes 5260 and 5261.  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  Although the Veteran complained of suffering 
flare-ups of knee pain that lasted for several hours and occurred 
once every two weeks, there was no evidence which suggests, that, 
on repetitive use, the left knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees extension, 
the criteria for a 10 percent rating, or restricted such that any 
separate compensable ratings would be warranted.  In fact, the 
evidence does not show that the left knee had additional 
limitation of motion upon repetitive motion.  Thus, even 
considering the effects of pain on use, the probative evidence is 
against a finding that the left knee is limited in motion to 10 
degrees extension or 45 degrees flexion, and thus the 
requirements for an increased rating are not met.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the evidence does not show that 
any additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).  The medical evidence does not show 
any recurrent subluxation, nor does the Veteran report any 
subluxation.  With respect to instability, the Veteran reported 
in an April 2009 VA medical report that she felt as if her left 
knee gave out, but she denied any falls.  Stability testing was 
negative.  The Board finds that the objective medical evidence is 
against a finding of any left knee instability for all periods 
under consideration.  Therefore, a separate 10 percent rating for 
instability is not warranted under Diagnostic Code 5257 for the 
Veteran's left leg disability.  

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and DC 5257, and 
rating a knee disability under both of those codes does not 
amount to pyramiding.  38 C.F.R. § 4.14 (2010); VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, a separate rating must be based 
on additional disability.  In this case, there is no x-ray 
evidence of arthritis of the knee, nor is there objective 
evidence of instability of the knee, and therefore these 
regulations are not applicable.  

Diagnostic Code 5262 provides for a 10 percent rating where there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted where there is 
malunion of the tibia and fibula with marked knee or ankle 
disability, and finally, a 40 percent evaluation is warranted 
where nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262 
(2010).  While the evidence shows that the Veteran has a slight 
left knee disability, there is no x-ray evidence of malunion of 
the tibia and fibula.  Therefore, an increased rating of 10 
percent is not warranted under that diagnostic code.

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a maximum 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  For VA purposes, 
normal plantar flexion of the ankle is from 0 to 45 degrees and 
normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 
C.F.R. § 4.71a, Plate II (2010).  The available medical evidence 
does not show that the Veteran had significant loss of plantar 
flexion or dorsiflexion of the left ankle.  Indeed, in February 
2009 and April 2009 VA treatment sessions, the Veteran was found 
to have full range of motion of her ankles.  Since the Veteran's 
left ankle was not characterized by any loss of range of motion, 
an increased rating under Diagnostic Code 5271 is not warranted.

With regard to whether the Veteran is entitled to a rating higher 
than 0 percent due to pain on motion of the ankle and other 
factors, the Board finds that she is not.  Because there is no 
clinical evidence of moderately limited range of motion of the 
left ankle, the Board finds that the level of disability 
associated with the left ankle cannot be found to be moderate 
even when considering the effects of pain and repetitive motion 
on her left ankle.  Accordingly, the Veteran is not entitled to a 
rating in excess of 0 percent, considering any additional 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's left leg disability did not 
warrant an initial compensable rating for all periods under 
consideration.  The preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected 
left leg disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected left leg disability do not result 
in a marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the left leg disability.  Although the 
Veteran has reported being fired due to taking too many days off 
from work for her disability, the August 2009 VA examiner found 
that the Veteran's left leg stress fracture from the past would 
not hinder her from gainful employment.  The Board finds that 
evidence to be more persuasive because the examiner has the 
training and expertise to evaluate the impact of disabilities on 
function and employment activities.  The Board thus finds that 
the left leg disability does not cause marked interference with 
employment beyond that envisioned by the schedular rating already 
assigned.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and March 2006; 
a rating decision in September 2005; a statement of the case in 
January 2006; and supplemental statements of the case in July 
2006, January 2007, July 2008, and July 2010.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general notice 
of the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the December 2010 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




ORDER

An initial compensable rating for a left leg disability is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


